Mr. Chief Justice Hernández
delivered the opinion of the court.
The complaint charges the defendants with a violation of section 15 of the Weights and Measures Act, No. 135 of August 18, 1913, consisting in having sold loaves of bread supposed to weigh one pound avoirdupois, but which were short 16.8 grams each, this being a greater shortage than that allowed by the Chief of the Bureau of Weights and Measures.
On appeal the District Court of Gugyam a, by its judgment of May 21, 1920, found the defendants guilty and sentenced them to pay a fine of $1 and the costs, because the *971regulations applicable to the case make an allowance of 15 grams shortage in each loaf in quantities of less than 25 loaves and the evidence examined showed that in the 13 loaves of bread seized there was an excess shortage of four-tenths of a gram in each loaf, or of 5.20 grams in the 13 loaves.
Section 2 of Act No. 13 of April 12, 1917, regulating the weight of loaves of bread sold or offered for sale in Porto Eico, and for other purposes, provides that the Chief of the Bureau of Weights and Measures shall establish reasonable variations or tolerances as to weight of the loaves appearing on the labels thereof.
The regulations referred to by the trial court in its judgment were not put in evidence in order to show what allowance for shortage is allowed by the Bureau of Weights and Measures when the quantity of bread is less than 25 loaves.
Neither the trial court nor this court can take judicial notice of the said regulations, which must serve as a basis to justify the complaint and the judgment. Therefore there was not sufficient evidence upon which to convict the defendant-appellant. People v. Cuadrado, 27 P. R. R. 767.
The judgment appealed from must be reversed and the appellant discharged.

Reversed.

Justices Wolf, Del Toro, Aldrey and Hutchison concurred.